      Case 4:21-cr-00024 Document 11 Filed on 02/23/21 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                            February 24, 2021
                         UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 4:21-CR-24
                                             §
ZAHRA BADRI                                  §



                           AMENDED SCHEDULING ORDER


1. MOTIONS will be filed by                             May 3, 2021

2. RESPONSES will be filed by                           May 13, 2021

3. PROPOSED VOIR DIRE will be filed by                  May 28, 2021

4. PRETRIAL CONFERENCE is set for                       June 1, 2021
                                                           at 9:30 a.m.

5. JURY selection and TRIAL set for                     June 7, 2021
                                                           at 1:30 p.m.


       SIGNED at Houston, Texas, this 23rd day of February, 2021.


                                             ___________________________________
                                                     VANESSA D. GILMORE
                                               UNITED STATES DISTRICT JUDGE
